Citation Nr: 1724199	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective earlier than July 17, 2009 for the grant of service connection for diplopia.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to an initial compensable rating for diplopia.

(The Veteran's claims for service connection for left and right knee, left shoulder and lumbar spine, disorders, sleep apnea, peripheral neuropathy of the bilateral lower extremities, increased ratings for migraine headaches and residuals of a right orbit fracture, and a total rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in a separately docketed Board decision.)


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney
WITNESSES AT HEARINGS ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A January 2014 rating decision denied service connection for a deviated septum.

An August 2015 rating decision granted service connection for diplopia that was assigned an initial noncompensable evaluation from August 17, 2015.  A July 2016 rating decision effectuated the service connection grant from July 17, 2009.

In February 2016, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In November 2016, the Veteran and J.A. testified during a hearing before the undersigned Veterans Law Judge (VLJ) that was conducted by video conference regarding his claims for an earlier effective date for the grant of service connection for diplopia, service connection for a deviated septum, and an increased rating for diplopia.  The Veteran also testified as to his claims of service connection for left and right knee, left shoulder, and lumbar spine disorders, and sleep apnea, and an increased rating for migraine headaches, and a TDIU, that were addressed during a March 2013 hearing at the RO before another VLJ.  Transcripts of both Board hearings are of record.  

A VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If two hearings are held before different VLJs on the same issues, then the matters must be decided by a three-member panel of VLJs.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2012).  An April 5, 2017 Board letter advised the Veteran of his right to a third hearing before a third VLJ signing his decision (4/5/17 VBMS Correspondence).  He was informed that, if he did not respond within 30 days from the date of the letter, the Board will assume he did not want a third hearing and will proceed accordingly.  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but reviewed the record including the transcripts on file as to his claims for service connection for left and right knee, left shoulder, and lumbar spine, disorders, and sleep apnea, increased ratings for migraine headaches and residuals of a right orbit fracture, and a TDIU, that are the subject of a separately docketed Board decision.

The issue of an initial compensable rating for diplopia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 27, 1970, VA received the Veteran's initial claim for disability benefits for a right eye injury, including double vision and numbness in the eye area (1/27/70 VBMS VA 21-526 Veterans Application for Compensation or Pension).

2.  In a September 3, 1970 rating decision, the AOJ evidently granted service connection for a fracture of the right orbit, despite the fact that a September 14, 1970 RO letter advised the Veteran that his claim was denied because he failed to report for a scheduled examination and did not provide him with notice of his appellate rights.

3.  In a statement received on July 17, 2009, the Veteran noted that the incident in which he reported getting kicked in the head in service was a claim for eye trauma and vision problems (7/17/09 VBMS VA 21-4138 Statement in Support of Claim).

4.  A September 2010 rating decision denied service connection for vision loss due service-connected fracture of the right orbit; the Veteran perfected an appeal of this determination.

5.  The August 2015 rating decision granted service connection for diplopia as secondary to the service-connected disability of right orbital fracture residuals effective from August 17, 2015.  The July 2016 rating decision effectuated that determination from July 17, 2009.

6.  A current nasal disability, described as a marked nasal septal deviation to the left, is the result of a disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 27, 1970 have been met for the grant of service connection for diplopia.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for service connection for a deviated septum disability, including, a marked nasal septal deviation to the left, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date for Service Connection for Diplopia

Contentions

The Veteran asserts that his diplopia occurred right after his 1969 assault in service.  See November 2016 Board hearing transcript at page 5.  He maintains that his diplopia was shown in service and that service connection for the disability should be effective from the date of his discharge (2/7/16 Notice of Disagreement).

Legal Criteria

Under 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Current law provides that once a service connection claim is denied and such decision becomes final, it generally cannot be reopened, absent receipt of new and material evidence.  38 U.S.C.A. § 7105 (c) (West 2014).  After notice of a decision by the AOJ, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the AOJ.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations no inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2016).

In 1970, regulation dictated that the claimant, and the claimant's representative, if any, would be informed of the right to initiate an appeal by the filing of an NOD in writing, and the time limit within which such notice must be filed.  38 C.F.R. § 19.109(a) (1970).  This information was required to be included in each notification of a determination of entitlement or non-entitlement to VA benefits by the AOJ.  Id.

When VA fails to comply with statutory procedural requirements regarding notification of benefit determinations and such failure has the effect of extinguishing the claimant's right to appeal an adverse decision, the period of filing an appeal does not run.  See Cook v. Principi, 318 F. 3d 1334, 1340 (Fed. Cir. 2003).  

As regulations implement statutes, the Board concludes that regulatory procedural requirements that are not adhered to have the same effect.  In this regard, the Board notes that it is attempting to address legal issues to fact that occurred many decades ago.

If new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014). 

Unless specifically provided otherwise in Chapter 51 of Title 38, the effective date of an award based on an original claim or a claim reopened after final readjudication shall be filed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Unless otherwise provided, the effective date of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Other subsections explain that, with regard to new and material evidence other than service department records, the effective date of an award based on new and material evidence received after the final allowance of the claim will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Court has explained that the language "facts found" includes the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See DeLisio v. Shinseki, 25 Vet. App. 45, 51 (2011).  

On January 27, 1970, the AOJ first received the Veteran's claim of entitlement to VA disability benefits for residuals of a right eye area injury for which he underwent surgery, including double vision and numbness in that area (1/27/70 VBMS VA 21-526 Veterans Application for Compensation or Pension, p. 2).  

The evidence of record at the time included service treatment records that showed the Veteran was injured when he was kicked in the right side of his face in January 1969 (4/10/09 STR Medical, pps., 44, 64).  In June 1969, he underwent surgery to repair a blowout fracture of the floor of the right orbit and subsequently reported having double vision in his right eye.  Id. at 76, 90.

Also of record was a post-service November 5, 1969 VA outpatient record noting the Veteran's history of an orbital plasty on the right side and complaints of diplopia, and examination findings that showed he had diplopia for downward lateral gaze (3/2/70 VBMS Medical Treatment Record Government Facility).

A September 3, 1970 rating decision reflects that the Veteran "sustained a blow to the right side of the face in June of 1969" that "resulted in a fracture of the floor of the right orbit" and that he failed to report for a scheduled examination in connection with his claim.  Typed across the top of the rating decision is "INITIAL GRANT OF SC for 9999, 9910."  

(In 1970, Diagnostic Code 9999 represented an unlisted disability that required rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150 that evaluated dental and oral disabilities and Diagnostic Code 9910 provided that disabilities of the maxilla were rated as similar disabilities of the mandible.  38 C.F.R. § 4.150 (1970)).  

However, in the letter dated on September 14, 1970, the AOJ advised the Veteran that applicants for disability compensation or pension or persons receiving such benefits must undergo an examination when requested (9/14/70 VBMS Notification Letter).  Since he failed to report for his scheduled examination, his claim was denied.  The AOJ advised the Veteran that "[n]o further action will be taken unless you inform us of your willingness to report for examination by signing the statement below and returning this letter to us.  Upon receipt of such notification an examination will be re-scheduled and your claim will be reconsidered when the examination is completed."  It appears, then, that the Veteran's claim was denied.  There is no indication that the Veteran was informed of his appellate rights.  The claim of entitlement to service connection for double vision thus remained pending.  

However, a June 2009 rating decision code sheet shows that the Veteran was service-connected for a right orbit fracture "(FORMERLY [Diagnostic Code] 9999-9510)" that was assigned a noncompensable disability evaluation from September 26, 1969 under 6099-6015.  Diagnostic Code 6099 represents an unlisted eye disability, and Diagnostic Code 6015 provides rating criteria for benign neoplasms (of the eyeball and adnexa) and directs to separately evaluate visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800) and combine the evaluations.  38 C.F.R. § 4.79, Diagnostic Code 6099-6015 (2016).  

Nevertheless, there is no indication that the Veteran was informed of his appellate rights in the AOJ's September 1970 letter.  Because he was not informed of his appellate rights, the September 1970 decision, arguably, did not begin to run.  

On July 17, 2009, the AOJ received the statement from the Veteran in which he stated that the incident "I wrote about with getting kicked in the head.  That was a claim for ...eye trauma and vision problems."  As the September 1970 claim remained open, the Veteran's statement may be construed, at the very least, as a timely notice of disagreement.

Service connection for diplopia was ultimately granted from July 17, 2009.

The Board's decision in this case is based in large measure on case law that did not exist at the time of the earlier decision.  

In September 2010, the AOJ issued a rating decision that denied the claim of service connection for vision loss associated with service-connected right orbit fracture.  The AOJ informed the Veteran and his representative of that decision and his appellate rights in a letter mailed that month (9/28/10 VBMS Notification Letter).  However, the issue was already on appeal from the September 1970 decision.  The AOJ's actions did not affect the appellate status.  The AOJ provided the Veteran with a statement of the case (SOC) in April 2012 and he perfected his appeal in July 2012.  While his substantive appeal was filed more than sixty days after the SOC, the Board found that it perfected his appeal.  In this regard, the Court has held that a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Veteran's substantive appeal was timely filed with regard to the September 1970 decision.  The date of claim is therefore January 27, 1970.

The Board finds that the date entitlement arose in this case is the date that the Veteran was diagnosed with diplopia.  That date (November 5, 1969) is, however, earlier than the date of claim (January 27, 1970).  The proper effective date for the grant of service connection, arguably, is therefore, the date of claim, January 27, 1969.  For this reason, the Board finds that the appeal as to entitlement to an earlier effective date for the grant of service connection must be granted to the extent of an effective date of January 27, 1970.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

II. Service Connection for a Deviated Septum

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he has a deviated septum due to a nasal fracture as a result of his assault in service in which he injured his right orbit.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d at 1366.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Analysis

The record shows a current diagnosis of a deviated septum and nasal obstruction during the appeal period. (12/14/16 VBMS VA examination, page 2). 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

The Veteran's service treatment records show that, in January 1969, he was kicked in the right side of his face that fractured the floor of his right orbit and required surgical repair in June 1969 (4/10/09 VBMS STR Medical, pps., 40, 64, 76, 80, 90).  The records do not discuss complaints or diagnosis of, or treatment for, a nasal disorder.  On a Report of Medical History completed in August 1969, when he was examined prior to separation, the Veteran checked no to having ear, nose, or throat trouble, and his nose was normal on examination at that time.  Id. at 13, 10.

The Veteran has reported the onset of breathing difficulty since service during his February 2016 RO hearing and November 2016 Board hearing (2/10/16 VBMS Hearing Testimony, pps 11-13; 11/1/16 VBMS Hearing Transcript, pps. 7-8).  He explained that he was kicked in the face (the bridge of his nose and outside of his right eye) during a racial incident at Fort Hood by an attacker wearing a steel-toed boot.  The incident pushed his septum to the left and he was unable to breathe out of that nostril for the last forty years that necessitated his sleeping on his left side.  See November 2016 Board hearing transcript at page 7.  He always sounded like he had a cold.  See February 2016 hearing transcript at page 12.  The Veteran is competent to report observable symptoms of breathing disability, such as breathing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints of breathing difficulty for several years after active service.  On the other hand, the Veteran provided credible testimony of left nostril breathing difficulty associated with assault in service, and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

In June 2015, S.K., D.O., an ear, nose, and throat specialist, reported that the Veteran was his patient and complained of nasal obstruction, worse on his left side, following an incident in service when he was kicked in the nose and face (2/10/16 VBMS Medical Treatment Record Non Government Facility, p. 1).  Examination showed that the Veteran had marked septal deviation that caused total nasal obstruction in his left nostril.  Dr. S.K. opined that the Veteran's nasal obstruction was related to active service.

In August 2015 a VA examiner commented that "the Veteran also stated that a nasal fracture he sustained during the facial injury caused a deviated septum....  There is no mention of the nasal fracture in the [service treatment records], no nasal Xray, no mention during the initial emergency examination, no mention in multiple subsequent notes, no findings on his exit physical and the Veteran checked "no" to nose trouble on the report of Medical History form, filled out and signed by the Veteran on August 6, 1969 for his discharge physical" (8/17/15 C&P Exam (DBQ RESP Sleep Apnea), p. 3).  While not explicitly rendering an opinion regarding the etiology of the Veteran's deviated septum, the examiner seems to implicitly suggest a negative nexus based on a lack of medical evidence of treatment for a nasal disability in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

During the November 2016 Board hearing, the Veteran's attorney read a more recent (October 2016) statement from Dr. S.K. that essentially reiterated his February 2016 statement.  See November 2016 Board hearing transcript at pages 10-11.  According to the hearing transcript, the Veteran "provided [Dr. S.K.] with the U.S. Army records, which seemed to describe surgery evaluation of an orbital floor fracture.  He denies any other plausible trauma or injury to his face and nose since that time.  Examination shows a marked nasal septal deviation to his left, causing 95 percent or more obstruction of his nasal vault...[Dr. S.K.] believe[s] it is much more likely than not that his nasal obstruction is related to the injuries that he sustained while in the U.S. Army."  Id.

While Dr. S.K.'s October 2016 statement is not associated with claims file, the Board has no reason to question the veracity of the account read into the hearing record by the Veteran's attorney.

The VA examiner did not provide a probative opinion as the examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to Court precedent.  The probative evidence consists of the Veteran's reports.  These appear to be credible.  

In view of the totality of the evidence including that the Veteran injured his nose in active service and has a current nasal disorder and that Dr. S.K. provided a positive medical opinion of record that links the current disability to service, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection, and that his deviated septum is as likely as not due to an injury during his period of active service.  Under such circumstances, with resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the AOJ, the Board concludes that service connection for the current nasal disorder, diagnosed as a marked nasal septal deviation to the left, is warranted.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, supra.

ORDER

An effective date of January 27, 1970, but not earlier, is granted for the grant of service connection for diplopia.

Service connection for a deviated septum, diagnosed as a marked nasal deviation to the left, is granted.


REMAND

Social Security Administration (SSA) Records

On December 29, 2011, the SSA provided the AOJ with a compact disc (CD) of records considered in the Veteran's claim for disability benefits (12/29/11 VBMS SSA/SSI Letter).  The Veteran received SSA disability benefits.  See February 2016 hearing transcript at page 19.  The Board is unable to locate the SSA records in the Veteran's electronic file.  The records considered by the SSA in its award of disability benefits must associated with the Veteran's electronic file prior to consideration of his claims. 38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

Compensable Rating for Diplopia

The most recent VA examination for diplopia was conducted in August 2015.  During his November 2016 Board hearing, the Veteran testified that he believed his double vision had worsened since the August 2015 examination.  See November 2016 Board hearing transcript at pages 15, 19.  VA outpatient records in November 2016 include the Veteran's complaints of a new onset of diplopia (12/22/16 VBMS CAPRI, pps. 11-18).   Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The August 2015 VA eye conditions disability benefits questionnaire (DBQ) was not accompanied by a standard Goldmann chart depicting the examination of the visual fields, although the report shows that visual field testing was performed.  That chart should be obtained and associated with the Veteran's claims file.  See 38 C.F.R. §§ 4.77(a), 4.79, Diagnostic Code 6090 (2016).

Other

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Detroit since June 2015, and the Ann Arbor VAMC since November 2016, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate all records on the CD provided by the SSA on December 29, 2011 with the Veteran's electronic file.  If that cannot be accomplished, initiate another request and obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran's claim for disability.  If the SSA records are unavailable, document all attempts and responses in the claims file and notify the Veteran of this and request that he submitted them to VA, if in his possession.

2. Obtain all medical records regarding the Veteran's treatment at the Detroit VAMC since June 2015 and the Ann Arbor VAMC since November 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Associate the August 2015 Goldmann chart with the Veteran's claims file.  All efforts to obtain the chart should be documented in the claims file.  If the requested record cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, schedule the Veteran for an appropriate VA eye examination (preferably performed by an ophthalmologist) to determine the nature, extent, frequency, and severity of his service-connected diplopia.   The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  All indicated tests and studies, including visual acuity and visual field, should be performed and all clinical findings reported in detail.

a. The examiner should identify and completely describe all current symptomatology associated with the Veteran's service-connected diplopia. 

b. The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  

c. The examiner should provide a full description of the effects the diplopia has had on the Veteran's ordinary activities over the course of the appeal period (1970), if any.

d. Reasons should be provided for all opinions expressed.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


